per curiam:
El 26 de agosto de 1997, Roberto Rivera Baerga presentó ante el Colegio de Abogados de Puerto Rico una queja bajo juramento contra el Ledo. David W. Román Rodríguez, mediante la cual, inter alia, le impu-taba haber cobrado $5,000 por servicios profesionales que no había rendido. El 12 de septiembre de 1997, la Comisión de Ética Profesional del Colegio de Abogados se dirigió al licenciado Román Rodríguez, enviándole copia de la queja aludida y concediéndole un término de quince (15) días para que reaccionara a dicha queja.
El 11 de mayo de 1998, varios meses después de haber transcurrido el término que le había fijado la Comisión de Ética del Colegio de Abogados al licenciado Román Rodrí-guez para contestar, sin que éste lo hubiese hecho, dicha comisión volvió a comunicarse con Román Rodríguez para concederle un término adicional de diez (10) días para for-mular su posición ante la queja referida, con el debido apercibimiento de que no atender los reclamos del Colegio sobre el particular constituía por sí solo una falta de ética.
El Ledo. David W. Román Rodríguez tampoco contestó el segundo requerimiento de la Comisión de Ética del Colegio de Abogados sobre la queja pendiente. El vista de ello, el 28 *481de agosto de 1998 la Comisión le dio un tercer término de veinte (20) días para recibir una contestación a la queja pendiente, advirtiéndole al Ledo. David W. Román Rodrí-guez que de no contestar este tercer requerimiento, el asunto sería sometido al Tribunal Supremo de Puerto Rico para la acción correspondiente.
Transcurrido el término referido sin que el licenciado Román Rodríguez hubiese contestado la queja pendiente, el 10 de noviembre de 1998 la Comisión de Etica Profesio-nal del Colegio de Abogados trajo el asunto a nuestra aten-ción para la acción que estimásemos pertinente. El 15 de diciembre de ese mismo año, mediante resolución notifi-cada personalmente, le concedimos un término de quince (15) días al licenciado Román Rodríguez para que contes-tase los requerimientos del Colegio de Abogados, y para que le expusiese a este Tribunal las razones, si alguna te-nía, por las cuales no debía ser sancionado por su incum-plimiento con los requerimientos del Colegio de Abogados. Le apercibimos que su incumplimiento con nuestra resolu-ción podría acarrear ulteriores sanciones disciplinarias en su contra.
El licenciado Román Rodríguez no atendió nuestra Re-solución de 15 de diciembre de 1998.
Han transcurrido cerca de dos (2) meses desde que se notificó la Resolución nuestra de 15 de diciembre de 1998 sin que el Ledo. David W. Román Rodríguez haya contes-tado nuestras resoluciones. Tampoco ha contestado los re-querimientos del Colegio de Abogados.
Sencillamente, el licenciado Román Rodríguez no ha cumplido con la orden de este Tribunal ni con los repetidos requerimientos del Colegio de Abogados, demostrando así que no tiene interés alguno en continuar ejerciendo la abo-gacía en nuestra jurisdicción.
*482rH
Ya antes hemos resuelto que los abogados tienen el de-ber de atender las comunicaciones del Colegio de Abogados relacionadas con investigaciones disciplinarias. In re Ríos Acosta I, 143 D.P.R. 128 (1997). Además, reiteradamente hemos resuelto que los abogados tienen la obbgación inelu-dible de responder diligentemente a los requerimientos de este Tribunal, particularmente cuando se trata de una queja presentada en su contra que está siendo investigada, independientemente de sus méritos. De igual forma, en nu-merosas ocasiones hemos preceptuado que la indiferencia de los abogados a responder a órdenes de este Tribunal apareja la imposición de sanciones disciplinarias severas. In re Rivera Rodríguez, 147 D.P.R. 368 (1999); In re Torres Zayas, 147 D.P.R. 144 (1999); In re Laborde Freyre, 144 D.P.R. 827 (1998); In re Manzano Velázquez, 144 D.P.R. 84 (1997); In re Escalona Vicenty, 143 D.P.R. Ap. 993 (1997); In re Claudio Ortiz, 141 D.P.R. 937 (1996); In re Sepúlveda Negroni, 141 D.P.R. Ap. 949 (1996); In re Rivera Rivera, 141 D.P.R. Ap. 949 (1996); Col. Abogados P.R. v. Diversé, Colón, Rivera, 136 D.P.R. 425 (1994); In re Pérez Benabe, 133 D.P.R. 361 (1993); In re Ribas Dominicci I, 131 D.P.R. 491 (1992).
Por todo lo anterior, se suspende indefinidamente del ejercicio de la abogacía al licenciado Román Rodríguez, hasta tanto acredite su disposición de cumplir rigurosa-mente con nuestras órdenes y este Tribunal disponga lo que proceda en derecho.

Se dictará sentencia de conformidad.